FUNK, J.
1. In Ohio estates vest at the death of the testator, in the absence of words in the will to the contrary.
2. Where the will is ambiguous, and there is doubt as to the particular time at which the estate shall vest, it will be construed to vest as of the earlier date.
3. When all parts of a will have been considered, and the intention then remains ambiguous, resort may be had to settled technical rules of construction for aid in arriving at a proper solution of the difficulty.
(Pardee, PJ.; and Washburn, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.